
	
		IIB
		112th CONGRESS
		2d Session
		H. R. 2938
		IN THE SENATE OF THE UNITED
		  STATES
		
			June 20, 2012
			Received; read twice and referred to the
			 Committee on Indian
			 Affairs
		
		AN ACT
		To prohibit certain gaming activities on
		  certain Indian lands in Arizona.
	
	
		1.Short titleThis Act may be cited as the
			 Gila Bend Indian Reservation Lands
			 Replacement Clarification Act.
		2.FindingsCongress finds the following:
			(1)In 1986, Congress passed the Gila Bend
			 Indian Reservation Lands Replacement Act,
			 Public Law
			 99–503, 100 Stat. 1798, to authorize the Tohono O’odham Nation
			 to purchase up to 9,880 acres of replacement lands in exchange for granting all
			 right, title and interest to the Gila Bend Indian Reservation to the United
			 States.
			(2)The intent of the
			 Gila Bend Indian Reservation Lands Replacement Act was to replace primarily
			 agriculture land that the Tohono O’odham Nation was no longer able to use due
			 to flooding by Federal dam projects.
			(3)In 1988, Congress passed the Indian Gaming
			 Regulatory Act, which restricted the ability of Indian tribes to conduct gaming
			 activities on lands acquired after the date of enactment of the Act.
			(4)Since 1986, the Tohono O’odham Nation has
			 purchased more than 16,000 acres of land. The Tohono O’odham Nation does not
			 currently game on any lands acquired pursuant to the Gila Bend Indian
			 Reservation Lands Replacement Act.
			(5)Beginning in 2003, the Tohono O’odham
			 Nation began taking steps to purchase approximately 134.88 acres of land near
			 91st and Northern Avenue in Maricopa County, within the City of Glendale (160
			 miles from the Indian tribe’s headquarters in Sells). The Tohono O’odham Nation
			 is now trying to have these lands taken into trust status by the Secretary of
			 the Interior pursuant to the Gila Bend Indian Reservation Lands Replacement Act
			 of 1986 (Gila Bend Act), and has asked the Secretary to declare
			 these lands eligible for gaming, thereby allowing the Indian tribe to conduct
			 Las Vegas style gaming on the lands. The Secretary has issued an opinion
			 stating that he has the authority to take approximately 53.54 acres of these
			 lands into trust status, and plans to do so when legally able to do so.
			(6)The State of Arizona, City of Glendale, and
			 at least 12 Indian tribes in Arizona oppose the Tohono O’odham Nation gaming on
			 these lands. No Indian tribe supports the Tohono O’odham Nation’s efforts to
			 conduct gaming on these lands.
			(7)The Tohono O’odham Nation’s proposed casino
			 violates existing Tribal-State gaming compacts and State law, Proposition 202,
			 agreed to by all Arizona Indian tribes, which effectively limits the number of
			 tribal gaming facilities in the Phoenix metropolitan area to seven, which is
			 the current number of facilities operating.
			(8)The Tohono O’odham casino proposal will not
			 generate sales taxes as the State Gaming Compact specifically prohibits the
			 imposition of any taxes, fees, charges, or assessments.
			(9)The proposed casino would be located close
			 to existing neighborhoods and a newly built school and raises a number of
			 concerns. Homeowners, churches, schools, and businesses made a significant
			 investment in the area without knowing that a tribal casino would or even could
			 locate within the area.
			(10)The development has the potential to impact
			 the future of transportation projects, including the Northern Parkway, a
			 critical transportation corridor to the West Valley.
			(11)The Tohono
			 O’odham Nation currently operates three gaming facilities: 2 in the Tucson
			 metropolitan area and 1 in Why, Arizona.
			(12)Nothing in the
			 language or legislative history of the Gila Bend Indian Reservation Lands
			 Replacement Act indicates that gaming was an anticipated use of the replacement
			 lands.
			(13)It is the intent
			 of Congress to clarify that lands purchased pursuant to the Gila Bend Indian
			 Reservation Lands Replacement Act are not eligible for Class II and Class III
			 gaming pursuant to the Indian Gaming Regulatory Act. Such lands may be used for
			 other forms of economic development by the Tohono O’odham Nation.
			3.Gaming
			 clarificationSection 6(d) of
			 Public Law
			 99–503 is amended by inserting except that no class II
			 or class III gaming activities, as defined in section 4 of the Indian Gaming
			 Regulatory Act (25
			 U.S.C. 2703), may be conducted on such land if such land is
			 located north of latitude 33 degrees, 4 minutes north after
			 shall be deemed to be a Federal Indian Reservation for all
			 purposes.
		4.No
			 effectThe limitation on
			 gaming set forth in the amendment made by section 3 shall have no effect on any
			 interpretation, determination, or decision to be made by any court,
			 administrative agency or department, or other body as to whether any lands
			 located south of latitude 33 degrees, 4 minutes north taken into trust pursuant
			 to this Act qualify as lands taken into trust as part of a settlement of a land
			 claim for purposes of title
			 25 U.S.C.
			 2719(b).
		
	
		
			Passed the House of
			 Representatives June 19, 2012.
			Karen L. Haas,
			Clerk
		
	
